         Case 4:20-cv-00015-JM Document 18 Filed 09/08/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                               CENTRAL DIVISION

LAURA LATRIECE LUCKADUE                                                        PLAINTIFF

V.                                 NO. 4:20CV00015 JM/PSH

ANDREW SAUL, COMMISSIONER OF
SOCIAL SECURITY ADMINISTRATION                                              DEFENDANT


                                       JUDGMENT

       Consistent with the Order that was entered on this day, it is CONSIDERED, ORDERED,

and ADJUDGED that this case is DISMISSED with prejudice. Judgment is entered in favor of the

Commissioner.

       DATED this 8th day of September, 2020.



                                          _______________________________
                                          UNITED STATES DISTRICT JUDGE
